


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This Second Amendment to the Employment Agreement (this “Amendment”) is
effective as of December 9, 2015, by and between Ted Danse (the “Executive”) and
Acucela Inc. (the “Company”).
RECITALS
A.    Executive and the Company are parties to that certain Employment Agreement
dated as of May 1, 2015 as amended by that certain Amendment to Employment
Agreement dated as of July 13, 2015 (collectively the “Employment Agreement”),
pursuant to which the Company agreed to employ Executive, and Executive agreed
to be employed by the Company, as the Company’s Chief Business Officer, subject
to the terms and conditions of the Employment Agreement.
B.    Executive and the Company wish to amend and clarify the Employment
Agreement as provided herein.
AGREEMENT
In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Amendments Concerning Determination of Incentive Bonus. Section 4(c) is hereby
amended and restated in its entirety as follows:
(c)
Incentive Bonus. In addition to the base salary, Executive may receive a
performance bonus relating to each year of employment with the Company under
this Agreement equal to an amount to be determined by the Board or its
Compensation Committee. Such bonus shall be paid by March 15 of the year
following the year for which the bonus relates. The maximum amount of such
performance bonus shall be 65% of Executive’s then current base salary for the
applicable fiscal year. Notwithstanding the forgoing, the maximum amount of the
performance bonus relating to the Executive’s employment with the Company in
2015 shall be 65% of the aggregate amount of base salary earned by the Executive
during 2015. The amount of a performance bonus, if any, awarded under this
Section 4(c) shall be based upon: (i) Company performance against objective
metrics to be determined annually by the CEO and/or the Compensation Committee
of the Board and (ii) the strategic leadership and overall performance of the
Executive against objective and/or subjective metrics as determined by the CEO
and/or the Compensation Committee of the Board in their sole and complete
discretion.


1



--------------------------------------------------------------------------------




2.Amendments Concerning Stock Options/Equity Awards to be Granted. Section 4(g)
is hereby amended and restated in its entirety as follows:
(g)    Stock Options/Equity Awards. Subject to Board approval and any required
shareholder approval (which Company shall use its best efforts to obtain, if
needed), the Company will provide Executive restricted stock grants (“Restricted
Stock”) and stock options (“Stock Options”) as set forth in separate agreements
pursuant to the Company’s 2014 Equity Incentive Plan, as amended (the “2014
Plan”). The exercise price of the Stock Options and the grant value of the
Restricted Stock will be the current fair market value of the Company’s common
stock as determined by the Board consistent with the requirements of IRC Sec.
409A and other applicable statutes and the aggregate number of shares subject to
the Stock Options and Restricted Stock shall be equal to one percent (1%) of the
Company’s outstanding shares of common stock on the Effective Date on a fully
diluted basis. The Stock Options will be subject to a four year vesting period,
with twenty-five percent (25%) of the Stock Options vesting one-year after the
Effective Date, and the remaining seventy-five percent (75%) of the Stock
Options vesting thereafter on a monthly pro rata basis over the following three
(3) years with the Stock Options becoming completely vested four (4) years from
the Effective Date; provided that upon the occurrence of a Change in Control, a
termination of the Executive’s employment by the Company without Cause, or a
termination of employment by the Executive with Good Reason (“Acceleration
Triggers”), the number of Stock Options subject to vesting through the nine (9)
month period following the date of termination of employment (the “Termination
Date”) shall become vested as of the Termination Date, or in the case of a
Change in Control, upon the closing date of the transaction that results in a
Change in Control, while all remaining unvested Stock Options shall be
forfeited. Executive shall have nine (9) months following the Termination Date
to exercise all vested Stock Options. All unvested Stock Options also shall be
forfeited upon a termination of employment by the Company for Cause or a
termination by Executive without Good Reason. The Restricted Stock shall be
subject to repurchase by the Company over a four (4) year period, with 100% of
the Restricted Stock subject to repurchase during the first year from the
Effective Date and 75% of the Restricted Stock subject to repurchase thereafter
on a monthly pro rata basis over the following three (3) years with the
repurchase capability terminating four (4) years from the Effective Date;
provided that upon the occurrence of an Acceleration Trigger, the number of
shares of Restricted Stock that would become fully owned by the Executive (and
no longer subject to the Company’s repurchase option) through the nine (9) month
period following the Termination Date shall become fully owned as of the
Termination Date, or in case of a Change in Control, upon the closing date of
the transaction that results in a Change in Control, while all remaining shares
of Restricted Stock subject to the Company’s repurchase option shall be
repurchased by the Company. All shares of Restricted Stock subject to repurchase
by the Company also shall be repurchased by the Company upon a termination of

2



--------------------------------------------------------------------------------




employment by the Company for Cause or a termination by Executive without Good
Reason. Notwithstanding the foregoing, if the Acceleration Trigger is a Change
in Control and the Executive’s employment with the Company’s successor is
terminated within twelve (12) months of the Change in Control either by: (a) the
Company’s successor without Cause, or (b) the Employee with Good Reason, then
100% of all remaining unvested Stock Options shall become immediately vested as
of the Termination Date and 100% of all Restricted Stock shall become fully
owned and no longer subject to Company repurchase as of the Termination Date.
3.Amendments Concerning Termination Provisions. Section 5(a) is hereby amended
and restated in its entirety as follows:
(a)Termination by Company for Cause; Voluntary Termination. In the event
Executive’s employment with the Company is terminated for “Cause” (as defined
herein) by the Company or voluntarily by Executive (i) the Company shall pay
Executive any unpaid base salary due for periods prior to the Termination Date;
(ii) the Company shall pay Executive all of Executive’s accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by Executive, the Company shall reimburse Executive for all
expenses reasonably and necessarily incurred by Executive in connection with the
business of the Company prior to termination. These payments shall be made
promptly upon termination and within the period of time mandated by applicable
law. 
4.Current Section 5(b) (iii) shall be deleted in full and replaced in its
entirely as follows:
(iii)    Receive an incentive bonus (less applicable tax withholding) described
in Section 4(c) above, in an amount equal to 65% of nine (9) months of
Executive’s annual base salary in effect on the Termination Date. Such bonus to
be paid to Executive according to the provisions of Section 4(c).


5.The following is added as a new Section 5(b)(iv) of the Agreement:
(iv)    Any Restricted Stock subject to repurchase through the nine (9) month
period following the Termination Date shall no longer be subject to repurchase
as of the Termination Date, while all remaining Restricted Stock shall be fully
owned and no longer subject to repurchase. Any unvested portion of Options shall
immediately vest and become exercisable as to that number of shares that would
have vested had Executive remained a full time employee with the Company through
the nine (9) month period following the Termination Date and, the terms of the
2014 Plan notwithstanding, Executive shall have nine months following the
Termination Date during which to exercise such vested Options.

3



--------------------------------------------------------------------------------




6.Amendments Concerning Non-Renewal of Agreement. The following is added as a
new Section 5(g):
(g)    Agreement Non-Renewal. Any non-renewal of this Agreement by the Company
pursuant to Section 3 shall constitute a termination of Executive’s employment
by Company without Cause.
7.Amendment Concerning Change in Control. Section 11(b) is hereby amended to add
a further additional sentence at the end of the Section as follows:
Notwithstanding the foregoing, the transaction will not be deemed a Change in
Control if the Company enters into: (i) any acquisition or merger with an entity
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportion as their ownership of the Company, or (ii) a transaction
whose primary purpose is the reincorporation of the Company in another
jurisdiction, either within or outside the United States.
8.Amendment Concerning Good Reason. Section 11(d) is hereby amended and restated
to read in its entirety as follows:
(d)    Good Reason. For purposes of this Agreement, “Good Reason” is defined as
the occurrence of any of the following: (i) The Company’s request for the
Executive to relocate to a Company location outside of King, Pierce, or
Snohomish counties in the State of Washington; (ii) A material breach of this
Agreement by the Company; (iii) Executive has a material reduction in position,
status, duties or responsibilities, or is assigned duties materially
inconsistent with his or her position and/or, (iv) Executive’s base salary is
reduced. If the Executive wishes to terminate his or her employment for Good
Reason, he must first give Company written notice of the circumstances
constituting Good Reason within forty‑five (45) days after the occurrence of
such Good Reason event, the Employer must have at least thirty (30) days’
opportunity to cure unless the circumstances are not subject to being cured, and
Executive must terminate his employment no later than sixty (60) days after the
expiration of the cure period. The definition of Good Reason in this Section 11
supersedes the definition provided in Section 26.20 of the 2014 Plan.
9.Amendment to Entire Agreement Provision. Section 14(b) is hereby amended and
restated to read in its entirety as follows:
(b)    Entire Agreement. This Agreement, the related Notice of Restricted Stock
Unit Award and Restricted Stock Unit Agreement, and the Company’s Intellectual
Property Agreement with Executive dated the Effective Date (the “Intellectual
Property Agreement”), shall supersede and replace all prior agreements or
understandings relating to the subject matter hereof, and no agreement,
representations or understandings (whether oral or written or whether express or
implied) which are not expressly set forth in this Agreement have been made or
entered into by either party with respect to the relevant matter hereof. In the
event of any

4



--------------------------------------------------------------------------------




conflict between this Agreement and any of the 2014 Plan, the Notice of
Restricted Stock Unit Award, Restricted Stock Unit Agreement or Intellectual
Property Agreement, the terms of this Agreement shall prevail, including,
without limitation, that the following sections of the 2014 Plan existing as of
the date of this Amendment shall not be applicable to Executive: (i) the final
six sentences of Section 20.1 regarding consequences of a “Qualifying
Termination” and “Acceleration”, and (ii) Section 26.20, definition of “Good
Reason”.
10.Extended Term. Regardless of the Effective Date, the Company acknowledges and
agrees that the first Extended Term of Executive’s Agreement will continue from
the date of execution of this Amendment until December 31, 2016. Thereafter, the
Agreement will be subject to automatic renewal for successive one-year periods
according to the terms of Section 3 of the Agreement.
11.No Other Amendments. Except as specifically amended hereby, the terms of the
Employment Agreement remain and continue in full force and effect and are hereby
confirmed in all respects.
12.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


(Remainder of page left intentionally blank)







5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer.


COMPANY:    ACUCELA INC.


By: /s/ Ryo Kubota    
(Signature)
Ryo Kubota    
(Print name)
Its: CEO    


EXECUTIVE:
/s/ Ted Danse    
Ted Danse

6

